     Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 1 of 9 PageID #: 32



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 2:19-cr-00126


JOHN EDWARD ROACH, II



               RESPONSE OF THE UNITED STATES OF AMERICA
            TO DEFENDANT'S STANDARD DISCOVERY REQUESTS AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

      Pursuant     to   Rule   16   of   the   Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on May 20, 2019, the United States of

America, by counsel, herewith responds to each of defendant's

Standard Discovery Requests as follows:


     Request A:    Disclose to defendant the substance of any
relevant oral statement made by defendant, whether before or after
arrest, in response to interrogation by a person the defendant
knew was a government agent if the government intends to use the
statement at trial. [Fed. R. Crim. P. 16(a)(1)(A)]

      Response.     The United States has disclosed the following,

which    contain    the    substance     of    defendant’s   relevant     oral

statements:

1.    The DEA 6 reports referenced at item 7 in the response to

      Request E.
     Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 2 of 9 PageID #: 33



2.    Transcripts of the recorded phone calls referenced at item 3

      in the response to Request B(i).


     Request B:   Disclose to defendant and make available for
inspection, copying or photographing, all of the following:

     (i)   Any relevant written or recorded statement by the
defendant if the statement is within the government's possession,
custody, or control; and the attorney for the government knows--
or through due diligence could know--that the statement exists.
[Fed. R. Crim. P. 16(a)(1)(B)(i)]

      Response.     The United States has disclosed the following,

which contain relevant written and recorded statements by the

defendant:

1.    A video recording of a Mirandized interview with defendant on

      April 11, 2019.

2.    A video recording of defendant’s meeting with an undercover

      police investigator on April 11, 2019.

3.    Five audio recordings of defendant’s conversations with an

      undercover police investigator (from April 10, 2019, and

      April 11, 2019).

4.    An advice of rights form signed by defendant on April 11,

      2019.


     (ii)   The portion of any written record containing the
substance of any relevant oral statement made before or after
arrest if the defendant made the statement in response to
interrogation by a person the defendant knew was a government
agent. [Fed. R. Crim. P. 16(a)(1)(B)(ii)]


                                       2
   Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 3 of 9 PageID #: 34



     Response.    See responses to Requests A and B(i).


     (iii) The defendant's recorded testimony before a grand jury
relating   to  the  charged   offense.     [Fed.   R.  Crim.   P.
16(a)(1)(B)(iii)]

     Response.    Not applicable.


     Request C: Where the defendant is an organization, e.g., a
corporation, partnership, association or labor union, disclose to
the defendant any statement described in Fed. R. Crim. P.
16(a)(1)(A) and (B), if the government contends that the person
making the statement (i) was legally able to bind the defendant
regarding the subject of the statement because of that person's
position as the defendant's director, officer, employee, or agent;
or (ii) was personally involved in the alleged conduct constituting
the offense and was legally capable to bind the defendant regarding
that conduct because of that person's position as the defendant's
director, officer, employee, or agent.         [Fed. R. Crim. P.
16(a)(1)(C)]

     Response.    Not applicable.


     Request D: Furnish the defendant with a copy of defendant's
prior criminal record that is within the government's possession,
custody, or control if the attorney for the government knows--or
through due diligence could know--that the record exists. [Fed.
R. Crim. P. 16(a)(1)(D)]

     Response.      The   United   States   has   disclosed    defendant’s

criminal history as recorded in an NCIC report.


     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
                                     3
     Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 4 of 9 PageID #: 35




      Response.     The United States has disclosed:

1.    A video recording of an interview with inmate B.L.B. on April

      23, 2019.

2.    Photocopies of money seized from defendant after his arrest

      on April 11, 2019.

3.    Photocopies     of   money   before    its   controlled   delivery      to

      defendant on April 11, 2019.

4.    Drug evidence processing photos from April 11, 2019.

5.    Photos of the scene of defendant’s arrest on April 11, 2019.

6.    A   submission    form   for   the    methamphetamine     delivered     to

      defendant (originally submitted April 27, 2016).

7.    DEA 6 reports prepared: April 12, 2019; April 24, 2019; and

      May 1, 2019;

8.    A DEA 7 report prepared April 17, 2019.

9.    An advice of rights form signed by B.L.B. on April 23, 2019.


     Request F: Permit the defendant to inspect and to copy or
photograph the results or reports of any physical or mental
examination and of any scientific tests or experiment if (i) the
item is within the government's possession, custody, or control;
(ii) the attorney for the government knows--or through due
diligence could know--that the item exists; and (iii) the item is
material to preparing the defense or the government intends to use
the item in its case-in-chief at trial.        [Fed. R. Crim. P.
16(a)(1)(F)]

      Response.     The United States has disclosed a West Virginia

State Police Forensic Laboratory report dated May 26, 2016.
                                       4
   Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 5 of 9 PageID #: 36




     Request G: Give to the defendant a written summary of any
testimony the government intends to use under Rules 702, 703 or
705 of the Federal Rules of Evidence during its case-in-chief at
trial. If the government requests discovery under Federal Rules of
Criminal Procedure 16(b)(1)(C)(ii) and the defendant complies, the
government must, at the defendant's request, give to the defendant
a written summary of testimony that the government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial on the issue of the defendant's mental condition.
The summary must describe the witness's opinions, the bases and
reasons for those opinions, and the witness's qualifications.
[Fed. R. Crim. P. 16(a)(1)(G)]

     Response.     The   United   States    will   use     the   testimony    of

Forensic Analyst Carrie J. Kirkpatrick, who will opine that the

substance   delivered    to    defendant     on    April    11,     2019,    was

methamphetamine.      Ms.     Kirkpatrick    originally      identified      the

methamphetamine    through      the   Marquis      color     test    and     gas

chromatography/mass spectrometry.         The United States will disclose

Ms. Kirkpatrick’s curriculum vitae, detailing her qualifications

as a forensic analyst.


     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.

     Response.     The United States is not aware of any evidence

favorable to defendant.


     Request I: Notify defendant of all evidence the government
intends to introduce pursuant to Rule 404(b) of the Federal Rules
of Evidence.



                                      5
      Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 6 of 9 PageID #: 37



       Response.     The United States does not intend to present any

evidence pursuant to Rule 404(b).              However, if such material is

discovered, the United States will timely notify defendant.


     Request J: Disclose to defendant all reports of government
"mail cover," insofar as the same affects the government's case
against the defendant or any alleged aiders and abettors or co-
conspirators.

       Response.     Not applicable.


     Request K: Disclose to defendant any matter as to which the
government will seek judicial notice.

       Response.     The United States will seek judicial notice that

(1)    Kanawha    County   is   within   the    Southern   District   of   West

Virginia; and (2) methamphetamine is a Schedule II controlled

substance.


     Request L:   Disclose to defendant and make available for
inspection, copying or photographing, the results of any
interception of a wire, oral or electronic communication in the
possession, custody or control of the government, the existence of
which is known, or by the exercise of due diligence could become
known, to the attorney for the government, which contains any
relevant statement made by the defendant or which is material to
the preparation of the defendant's defense or which is intended
for use by the government as evidence in its case-in-chief at the
trial. For each such interception, disclose (1) any application
for an order authorizing the interception of a wire or oral
communication; (2) any affidavits filed in support thereof; and
(3) any court order authorizing such interception.

       Response.     Not applicable.




                                         6
   Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 7 of 9 PageID #: 38



     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.

     Response.     The United States reserves the right to use all

information and evidence disclosed herein or made available for

inspection   and   copying    pursuant    to   this   Response    and   such

information and evidence which may be discovered and finally

provided to defendant.

     Any discovery provided that is not mandated by Court order,

the Federal Rules of Criminal Procedure, federal statute, or

federal case law, is provided voluntarily as a matter of discretion

solely to expedite and facilitate litigation of this case.




                                     7
   Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 8 of 9 PageID #: 39



      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                  Respectfully submitted,

                                  MICHAEL B. STUART
                                  United States Attorney

                            By:   /s/ Drew O. Inman
                                  DREW O. INMAN
                                  Assistant United States Attorney
                                  NM Bar No. 145990
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: Drew.Inman@usdoj.gov




                                     8
   Case 2:19-cr-00126 Document 18 Filed 06/03/19 Page 9 of 9 PageID #: 40



                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED   STATES   OF   AMERICA   TO   DEFENDANT'S     STANDARD    DISCOVERY

REQUESTS AND REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY”

has been electronically filed and service has been made on opposing

counsel by virtue of such electronic filing this 3rd day of June,

2019, to:


                  Mark S. Plants, Esq.
                  Plants Law Offices
                  625 D Street
                  Charleston, WV 25303



                                  /s/ Drew O. Inman
                                  DREW O. INMAN
                                  Assistant United States Attorney
                                  NM Bar No. 145990
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: Drew.Inman@usdoj.gov




                                      9
